     Case 3:20-cv-02192-MMA-DEB Document 3 Filed 11/17/20 PageID.8 Page 1 of 3



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL DEWAYNE ALLEN,                               Case No. 20cv2192-MMA (DEB)
     CDCR#T-55834,
12
                                        Plaintiffs,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
     C.O. QUILLEN, et al.,                                FILING FEE REQUIRED
15                                                        BY 28 U.S.C. § 1914(a) AND/OR
                                      Defendants.         FAILING TO MOVE TO PROCEED
16
                                                          IN FORMA PAUPERIS
17                                                        PURSUANT TO 28 U.S.C. § 1915(a)
18
19          Plaintiff Michael Dewayne Allen, a state prisoner incarcerated at the R.J. Donovan
20   Correctional Facility proceeding pro se, has filed a civil right complaint pursuant to 42
21   U.S.C. § 1983. See Doc. No. 1. Plaintiff has not prepaid the $400 civil filing fee
22   required by 28 U.S.C. § 1914(a) and has not filed a Motion to Proceed In Forma
23   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
24   I.    Failure to Pay Filing Fee or Request IFP Status
25         All parties instituting any civil action, suit or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
28   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
                                                      1
                                                                                  20cv2192-MMA (DEB)
     Case 3:20-cv-02192-MMA-DEB Document 3 Filed 11/17/20 PageID.9 Page 2 of 3



1    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
2    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
3    (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
4    entire fee in “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct.
5    627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
6    regardless of whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
7    (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
8          Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
9    of fees to file an affidavit that includes a statement of all assets possessed and
10   demonstrates an inability to pay. See Escobedo v. Applebee’s, 787 F.3d 1226, 1234 (9th
11   Cir. 2015). In support of this affidavit, the PLRA also requires prisoners to submit a
12   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
13   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
14   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
15   trust account statement, the Court assesses an initial payment of 20% of (a) the average
16   monthly deposits in the account for the past six months, or (b) the average monthly
17   balance in the account for the past six months, whichever is greater, unless the prisoner
18   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
19   custody of the prisoner then collects subsequent payments, assessed at 20% of the
20   preceding month’s income, in any month in which his account exceeds $10, and forwards
21   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
22   Bruce, 136 S. Ct. at 629.
23         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
24   commence a civil action, nor filed a Motion to Proceed IFP pursuant to 28 U.S.C.
25   § 1915(a), his case cannot proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
26   //
27   //
28   //
                                                    2
                                                                                  20cv2192-MMA (DEB)
     Case 3:20-cv-02192-MMA-DEB Document 3 Filed 11/17/20 PageID.10 Page 3 of 3



1    II.    Conclusion and Order
2           Accordingly, the Court:
3           (1)     DISMISSES this action without prejudice based on Plaintiff’s failure to pay
4    the filing fee or file a Motion to Proceed IFP pursuant to 28 U.S.C. §§ 1914(a) and
5    1915(a).
6           (2)     GRANTS Plaintiff forty-five (45) days leave from the date this Order is
7    filed to: (a) prepay the entire civil filing fee in full; or (b) complete and file a Motion to
8    Proceed IFP. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
9           (3)     DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
10   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
11   Pauperis.” 1 If Plaintiff fails to either prepay the civil filing fee or fully complete and
12   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
13   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
14   requirement and without further Order of the Court.
15          IT IS SO ORDERED.
16   DATE: November 17, 2020
17                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
18
19
20
21
22
23
24
25   1
       Plaintiff is cautioned that if he chooses to proceed further by submitting a properly supported Motion to
26   Proceed IFP, his Complaint will be screened before service and may be dismissed sua sponte pursuant to
     28 U.S.C. § 1915A(b). See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (noting that
27   28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte dismiss an in forma pauperis
     complaint that is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
28   immune).
                                                         3
                                                                                           20cv2192-MMA (DEB)
